Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 4/5/2021.
Claims 1, 8, and 15 have been amended.
Claims 2, 9, and 16 have been cancelled.
No claims have been added.
Claims 1, 3-8, 10-15, and 17-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and computer-executable instructions and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 8, and 15 recite receiving and matching address information and determining a risk score based on the match.  The limitations of receiving the address and transaction data, matching the address data, identifying that data IS missing/incomplete data (fuzzy), comparing data to identify/determine the missing data 
Additionally, the above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices (such as risk mitigation) and commercial and legal interactions (such as contracts and sales behavior). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing fundamental economic practices and/or commercial and legal interactions, both of which represent the abstract idea of certain methods of organizing human activity.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
– using a processor to perform collecting, matching, and determining steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic 
– using a computer-readable medium, databases, and/or memory to perform data storage activities (i.e., as a generic processor performing a generic computer functions of storing data) 
– using a computer with executable instructions to perform collecting, matching, and determining steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, comparing, and analyzing data).
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations listed above  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The courts have recognized functions, such as receiving, processing and storing data and receiving or transmitting data over a ‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example, “interfacing”, as used in the claims, can be interpreted as merely transmitting and receiving information over a network, such as those activities performed in Symantec.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. (See specification at [0048]).  Therefore, the claims are ineligible.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not 
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-5, 10-12, and 17-19 recite limitations related to the fuzzy data identification and correction of the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore Claims 3-5, 10-12, and 17-19 are ineligible.  
Claims 6, 7, 13, 14, and 20 recite limitations related to additional types of data to be collected and compared.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the 


Response to Arguments
Applicant’s arguments filed 4/5/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant’s remarks are drawn to the newly added claim material (“…blocking the transaction processing operation of the service by blocking one or more functions of the user device associated with the service requested by the user…”).  As discussed in the recent interview, the specification does not include much material to explain or describe how this blocking of function is performed and/or what the results of the blocking of functions are.  Without any additional material, it is difficult to discern if there is a definite improvement to the functionality of the computer system and exactly what those improvements might be (see Applicant’s remarks, section II/page 11, regarding improvements to the system and MCRO).  
Applicant’s remarks in section III (regarding unconventional solutions and AMDOCS) have the same issues.  As discussed in the interview, [0047] discusses the situations that cause the blocking of the device functions, however, it does not explain or describe how this occurs or provide any examples.  It does not provide any explanations or examples that would narrow the broadest reasonable interpretation (BRI) of the claims.  For example, the blocking of a function could be “passive” or “active”.  “Passive” could be an activity such as preventing a user form logging into an 
Examiner had discussed this with Primary Examiner Mehmet Yesildag prior to the interview and incorporated his remarks on 101.  As requested by the Applicant In the recent interview, Examiner also consulted with SPE Lynda Jasmin for a third opinion.  SPE Jasmin also agreed that the 101 should remain because of lack of specific support in the specification.
The consensus has been, that although the new material seemed to be a positive step to addressing the 101 rejection, the lack of support in the specification makes it difficult to determine the technical aspects of the limitations and therefore difficult to fully determine if it is a practical applications of the claims under BRI.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624